OPINION — AG — A BOARD OF COUNTY COMMISSIONERS HAS THE MANDATORY DUTY TO CONSTRUCT AND MAINTAIN ROADS DESIGNATED AS PRIMARY COUNTY HIGHWAYS, AND A DISCRETIONARY DUTY TO MAINTAIN ALL OTHER ROADS WHICH BEST SERVE THE MOST OF THE PEOPLE OF THE COUNTY. CITE: 69 O.S. 1968 Supp., 653 [69-653], 69 O.S. 1970 Supp., 654 [69-654], 69 O.S. 1971 601 [69-601](A) (STATE HIGHWAY DEPARTMENT — DEPARTMENT OF TRANSPORTATION, PRIMARY ROAD SYSTEM, DUTIES OF COUNTY COMMISSIONERS) (VICTOR G. HILL) ** SEE OPINION NO. 95-095 (1996) **